DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1,3-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant argues that “amendment of a rotor being internal rotor, and teeth of stator have end faces concave shape toward rotor is not suggested to taught by references”. 
Examiner respectfully disagrees and points out that the secondary reference Islam teach the rotor is inside a housing, making it an internal rotor, applicant did not specify what is meant by being an internal or external rotor in reference to another structure, therefore, broadest reasonable interpretation of a rotor being inside a housing as an internal rotor is being used to interpret the claim,  Furthermore, Wu teaches that the end faces of the stator poles shown 5 are concave and are concave toward the rotor 12, therefore teaching the amendment of the current claims where Wu teaches 
the teeth (annotated Fig.6) of the stator (5) having end faces of concave shape directed toward the rotor (see Fig.6 below).
	Therefore, the prior art of record teaches the limitations as currently claimed 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5,7,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20080157619) in view of Islam (US PG pub 20120126654 hereinafter “Islam”). 
Re-claim 1, Wu discloses a rotary electric machine having: a stator (30), and a rotor (40) having a shaft (7) and permanent magnets (8), the permanent magnets (8) having a face of concave overall shape (10) directed toward the stator (5), a concave face of a permanent magnet of the rotor having a concave portion (Wps, portion 10), the concave portion of a concave face being disposed between two flat lateral portions (11, see Fig.6),  the teeth (annotated Fig.6) of the stator (5) having end faces of concave shape directed toward the rotor (see Fig.6).
Wu fails to explicitly teach the permanent magnets disposed on the surface of the shaft, an internal rotor.
However, Islam teaches permanent magnets disposed on the surface of the shaft (see Fig.3, show magnets on shaft 65 via rotor 60), an internal rotor (rotor 60 is inside the housing 30).
. 
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the permanent magnet setup disclosed by Wu wherein the permanent magnets disposed on the surface of the shaft, and the rotor is internal rotor as suggested by Islam showing that provides a permanent magnet structure that reduces or minimizes cogging torque inside a housing structure (Islam, P [0004]).


    PNG
    media_image1.png
    535
    676
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    175
    473
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    405
    588
    media_image3.png
    Greyscale

Re-claim 2, Wu as modified discloses the rotary electric machine as claimed in claim 1. 
Wu as modified fails to explicitly teach wherein the rotor is internal.
However, Islam teaches the rotor is internal (rotor 60 is inside the housing 30).
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the motor setup of the rotor disclosed by Wu wherein the rotor is internal as shown by Islam showing that provides a permanent magnet structure that reduces or minimizes cogging torque inside a housing structure (Islam, P [0004]).
Re-claim 3, Wu as modified disclose the machine as claimed in claim 1, wherein a concave face of [the] permanent magnet of the rotor has a concave portion (10, Wps) having a width (Wps) measured perpendicularly to a radius of the rotor (see Fig.6) of between 2 and 56 mm (See Fig.14, Groove Dept, Wps is a variable that is changing and ranges from 0.1 to 0.37 mm, and depending on the cogging torque value, see Wu P[0094-0098, and P[0022]], Wps is in a rang eo f.2D to 1.1D, therefore, if the D, or cogging torque is D 2, then he value of Wps is increased as cogging torque is decreases etc, therefore, it would have been obvious to one with ordinary skill in the art to decrease the cogging torque to a minimum by changing the width and dept of Wps to optimize the range and to try different widths and torque values and modify the width and depth of the groove 10 to reach optimum design as suggested and taught by Wu see Fig.14-Fig.16 and P[0095-0098], furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization whtin the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), so getting a specific torque ripple value depends on varying the width, depth of 10 and could vary, see Fig.14 showing a depth of .37 mm, that range can vary. a person of ordinary skill would always be motivated to optimize a parameter such as Hps, and Wps of 10 to be in the range that is claimed. 
 

    PNG
    media_image4.png
    579
    502
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    142
    507
    media_image5.png
    Greyscale

Re-claim 4, Wu as modified discloses the machine as claimed in claim 3, wherein the greatest depth of the concavity of the concave portion (Hps), measured along a radius of the rotor, is between 0.05 and 3 mm (See Fig.14, Groove Depth, Hps is a variable that is changing and ranges from 0.1 to 0.37 mm, and depending on the cogging torque value, see P[0094], see Wu P[0094-0098, and P[0022]],  Hps  is in a rang .2D to 1.1D, therefore, if the D, or cogging torque is D 2, then he value of Wps is increased as cogging torque is decreases etc, therefore, it would have been obvious to one with ordinary skill in the art to decrease the cogging torque to a minimum by changing the width and depth of Wps to optimize the range and to try different widths and torque values and modify the width and depth of the groove 10 to reach optimum design as suggested and taught by Wu see Fig.14-Fig.16 and P[0022,0094-0098], furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), so getting a specific torque ripple value depends on varying the width, depth of 10 and could vary, see Fig.14 showing a depth of .37 mm, that range can vary, a person of ordinary skill would always be motivated to optimize a parameter such as Hps, and Wps of 10 to be in the range that is claimed. 

    PNG
    media_image4.png
    579
    502
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    142
    507
    media_image5.png
    Greyscale

Re-claim 5, Wu as modified discloses the machine as claimed in claim 3, wherein the concave portion (10) is a portion of a circle or ellipse in section (annotated Fig.6).
Re-claim 7, Wu as modified discloses the machine as claimed in claim 1, wherein a ratio between the greatest depth of the concavity of the concave portion, measured along a radius of the rotor, and the thickness of a permanent magnet is between 0 and 0.9 (see Fig.3, the magnet thickness is the concave portion concavity is the same width at point, therefore, the ratio is 0, furthermore, the depth is variable and so the permanent magnet thickness is HP, and Hps is the depth of the concavity which varies based on cogging torque changes, therefore is a result effective variable and would be obvious to modify the depth as indicated in claims 3 and 4 for best results and the value of the depth is part of the Hp or thickness of the magnet from 0 up to optimum value, (See Fig.14, Groove Dept, Hps is a variable that is changing and ranges from 0.1 to 0.37 mm, and depending on the cogging torque value, see P[0094], see Wu P[0094-0098, and P[0022]],  Hps  is in a rang .2D to 1.1D, therefore, if the D, or cogging torque is D 2, then he value of Wps is increased as cogging torque is decreases etc, therefore, it would have been obvious to one with ordinary skill in the art to decrease the cogging torque to a minimum by changing the width and depth of Wps to optimize the range and to try different widths and torque values and modify the width and depth of the groove 10 to reach optimum design as suggested and taught by Wu see Fig.14-Fig.16 and P[0022,0094-0098], furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), so getting a specific torque ripple value depends on varying the width, depth of 10 and could vary, see Fig.14 showing a depth of .37 mm, that range can vary, a person of ordinary skill would always be motivated to optimize a parameter such as Hps, and Wps of 10 to be in the range that is claimed.

    PNG
    media_image6.png
    291
    520
    media_image6.png
    Greyscale

Re-claim 11, Wu as modified discloses the machine as claimed in claim 1, wherein the permanent magnets (8) have a flat fastening face (faces away from the stator, opposite 10) on the opposite side from the concave face (10) directed towards the stator (the concave face is directed towards the stator, or the other part of the magnet which are flat surfaces are flat directed toward the stator, or other parts of 10 are not concave and are directed toward the stator as structure to provide magnetic field to stator).
Re-claim 12, Wu as modified discloses the machine as claimed in claim 1, wherein the stator has concentrated winding (3), having teeth (5) and coils (3) disposed on the teeth (see Fig.6).
Re-claim 13, Wu as modified discloses the machine as claimed in claim 12, wherein the teeth (3) of the stator have pole shoes (tips of 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Islam, and in further view of Iwami et al. (US PG Pub 20060055266 hereinafter “Iwami”). 
Re-claim 6, Wu as modified discloses the machine as claimed in claim 1, wherein the permanent magnets (8) f the rotor have a thickness, measured along a radius of the rotor (Hp), of between 2 and 10 mm.
	Wu does not explicitly teach the exact range/value of thickness of the magnet is between 2 and 10 mm. 
	However, Iwami teaches a thickness of the magnet is between 2 and 10 mm (see P[0063], magnet thickness between 3 and 1.8mm). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnet thickness specification disclosed by Wu as modified wherein the permanent magnet of the rotor have a thickness of between 2 and 10 mm as suggested by Iwami provide a magnet producing powerful magnetic force and minimized cogging torque (Iwami, P [0012-0013]), furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") 
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Islam, and in further view of Shimokawa et al. (US PG Pub 10784733 hereinafter “Shimokawa”). 
Re-claim 8, Wu as modified discloses the machine as claimed in claim 1, wherein the rotor and stator form an air gap (g, see Fig.4 and Fig.6) between one another, the air gap having a width, measured along a radius of the machine (see Fig.4).
	Wu as modified fails to explicitly teach that the gap is between 0.5 and 5 mm.
	However, Shimokawa teaches that the gap is between 0.5 and 5 mm (Col.1, L.66).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the gap specification disclosed by Wu as modified wherein the gap is between 0.5 and 5 mm as suggested by Shimokawa to suppress demagnetization and allow the rotor to rotate within the stator and prevent collision by providing such gap (Shimokawa, Col.1, L.45-50])., furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Re-claim 9, Wu as modified discloses the machine as claimed in claim 8, wherein the width of the air gap, measured along a radius passing through the middle of a magnet (g, see Fig.4 and Fig.6).
	Wu as modified fails to explicitly teach that the gap measured along a radius passing through the middle of the magnet is between 0.5 and 5 mm.
	However, Shimokawa teaches the width of the air gap, measured along a radius passing through the middle of a magnet, is between 0.5 and 5 mm. (Col.1, L.66, the airgap is measured from middle of magnet to the stator tooth, the dip is not in the middle of the magnet see Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the gap specification disclosed by Wu as modified the width of the air gap, measured along a radius passing through the middle of a magnet, is between 0.5 and 5 mm as suggested by Shimokawa to suppress demagnetization and allow the rotor to rotate within the stator and prevent collision by providing such gap (Shimokawa, Col.1, L.45-50]) furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Islam, and in further view of Okada et al. (US Patent 9130441 hereinafter “Okada”). 
Re-claim 10, Wu as modified discloses the machine as claimed in claim 1 above. 
Wu further teaches wherein the permanent magnets are fastened to the shaft of the rotor. 
Wu fails to explicitly teach that the fastener used adhesive bonding.
However, Okada teaches the permanent magnets are fastened to the shaft of the rotor by adhesive bonding (Col.4, L.50).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to specify the adhesion of the magnets to the rotor disclosed by Wu as modified wherein the permanent magnets are fastened to the shaft of the rotor by adhesive bonding as suggested by Okada to provide adhesion to the cylinder of the rotor (Okada, Col.4, L. 45-55). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Islam, and in further view of Kusase et al. (US PG Pub 20130207498 hereinafter “Kusase”). 
Re-claim 14, Wu as modified discloses the machine as claimed in claim 13 above. 
Wu further discloses wherein the opening of the slots in the stator, measured circumferentially, between the pole shoes is between 0.175 and 8 mm.
Wu fails to explicitly teach the value of the opening of the slot is between 0.175 and 8 mm.
However, Kusase teaches wherein the opening of the slots in the stator, measured circumferentially, between the pole shoes  is between 0.175 and 8 mm (Ws=2.5 mm, P [0102]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention show the slot opening disclosed by Wu as modified wherein the opening of the slots in the stator, measured circumferentially, between the pole shoes is between 0.175 and 8 mm as suggested by Kusase to decrease demagnetization of the manget (P[0135], provide a better motor with stator having slots (Kusase, P[0134-0135), furthermore see, eMPEP 20144.05, Obviousness of similar and overlapping ranges, amounts, proportions, II, Routine Optimization within the prior art, also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."), In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions").
Re-claim 5, Wu as modified discloses the machine as claimed in claim 14, wherein the opening of the slots (opening between teeth) in the stator (5) is measured circumferentially between the pole shoes (tips of the pole shoes is the opening of the slot).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834